DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 4-13 and 16-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
All claims require a multi-layered self-healing material system comprising two outer support polymer layers that are oxygen impermeable and a liquid composition located between the two support layers. The liquid composition consists of a thiol monomer, an ene monomer and a trialkylborane oxygen-mediated initiator and optionally carbon fibers, glass fibers or silica gel, wherein the thiol and the ene are in an unreacted state.
The prior art of record does not teach or suggest all of these limitations.  
Kneafsey et al. (US 2003/0226472), which incorporates by reference Kehr et al. (US 3,661,744) teaches adhesive compositions that include unreacted thiol-ene and the claimed initiator. However, these compositions also require the monomers set forth in Paragraph 90 of Kneafsey. While these monomers include double bonds and thus, could be considered to be “ene” monomers, this would require two ene monomers, that of Paragraph 90 and that of Paragraph 93. However, this would not meet the “consisting ® ionomer. Beiermann et al. (US 2009/0191402), Taylor (US 6,439,508) and Klein (US 2010/0174041) do not teach the claimed thiol monomer and ene monomer or the initiator. Benning (US 3,666,133) requires the presence of a photoinitiator and does not teach the claimed initiator. 
Further, the amendments to the claims overcome the rejections under 35 USC 112 set forth in the February 25, 2021 Office Action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A Robinson whose telephone number is (571)272-7129.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH A ROBINSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        




July 30, 2021